Citation Nr: 9923717	
Decision Date: 08/21/99    Archive Date: 08/26/99

DOCKET NO.  98-19 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral chronic otitis media with perforated tympanic 
membranes.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1960 to November 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  In July 1966, the Board denied service connection for 
bilateral defective hearing, otitis media, and bilateral 
perforated eardrums.  

2.  The evidence received since the Board's previous denial 
of service connection for bilateral recurrent otitis media 
with perforated tympanic membranes is cumulative or not 
probative.

3.  The evidence received since the Board's previous denial 
of service connection for bilateral hearing loss is not 
cumulative and is so probative that it must be considered in 
order to fairly adjudicate the claim.

4.  There is no competent evidence that current right ear 
hearing loss is related to service.  

5.  The pre-existing left ear hearing loss underwent a 
permanent increase in disability during service.  


CONCLUSIONS OF LAW

1.  The Board's July 1966 decision, which denied entitlement 
to service connection for bilateral defective hearing, otitis 
media, and bilateral perforated eardrums, is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.104 (1998).

2.  The veteran has not presented new and material evidence 
to reopen his claim to service connection for bilateral 
recurrent otitis media with perforated tympanic membranes.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran has presented new and material evidence to 
reopen his claim to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  The claim for service-connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  Left ear hearing loss was aggravated by service.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 1991); 38 C.F.R. § 
3.322 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was denied for bilateral defective 
hearing, otitis media, and bilateral perforated eardrums in 
an October 1965 rating decision.  The Board confirmed the 
RO's decision in July 1966.  The Board determined that otitis 
media, perforated eardrums, and bilateral defective hearing 
were noted at induction and that there was no evidence of any 
permanent increase in the severity of the pre-existing 
disabilities during service.

In determining whether new and material evidence has been 
submitted the Board looks to the evidence that has been 
submitted since the last final denial of the claim on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence of record at the time of the Board's July 1966 
rating decision is as follows:

The veteran's service medical records show that on 
examination for entrance into service, in November 1960, the 
veteran was noted to have a healing perforation right ear 
with a small amount of serous drainage, and marked scarring 
of the left ear was noted.  The veteran was referred for an 
ear, nose and throat evaluation.  It was noted that the 
veteran had a history of chronic otitis media, and that it 
was believed he still had some pathology.  On further 
evaluation for enlistment it was reported that the veteran 
had "allegedly" had an episode of acute otitis media 
approximately one year previously.  That episode had resulted 
in a perforation on the right without other problems.  On the 
examination there was a central perforation on the right.

An audiology examination conducted in conjunction with the 
examination for enlistment reportedly revealed the following 
speech reception thresholds:

Hertz	500	1,000	2,000	3,000	4,000	

Right	5	20	20		15	
Left	 	10	20	20		25	

Converted to ANSI units those findings would be as follows:

Hertz	500	1,000	2,000	3,000	4,000	

Right	20	30	30		20	
Left	 	25	30	30		30	

The test was interpreted as showing an average speech 
reception decibel loss of 20 decibels, bilaterally, it was 
recommended that he be given an "H-3" profile.  In 
September 1961, the veteran was treated for otitis externa 
right ear.  In February 1962, the veteran was seen with 
complaints of earache and bleeding.  Examination revealed 
negative eardrums and loosening of skin of the ear canal.  
The September 1962 separation examination noted scars of both 
eardrums and deafness due to acoustic trauma and otitis in 
childhood left ear, "H-2."

The separation audiometer test showed the following speech 
reception thresholds: 

Hertz	500	1,000	2,000	3,000	4,000

Right	0	5	5		5	
Left	 	10	25	30		30	

Converting these findings to ANSI standards would yield the 
following findings:

Hertz	500	1,000	2,000	3,000	4,000

Right	15	15	15		10	
Left	 	25	35	40		35	

The veteran was found to have deafness due to acoustic trauma 
and otitis in childhood in the left ear.  The veteran was 
discharged with a "H-2" profile.  

In a July 1965 statement, Ivan Philpott, M.D., reported that 
physical examination of the veteran had disclosed otitis 
media in the left ear and external otitis in the right ear.  

The veteran was accorded a VA examination in September 1965.  
At that time, he complained of intermittent pain, frequent 
discharge from his ears and difficulty in hearing.  On 
examination, the veteran was able to hear a whispered voice 
at 12 feet in each ear and a conversational voice at 18 feet 
each ear.  Examination of the right ear disclosed a small 
amount of serous drainage in the external canal.  The drum 
was dull, thickened, and perforated.  The external canal of 
the left ear was found to be clear.  The drum was dull, 
thickened, retracted, and had a small perforation.  

Air conduction speech reception thresholds were as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	10	15	15		15
Left	 	25	30	20		20

Converted to ANSI units the results would be as follows:

Hertz	500	1,000	2,000	3,000	4,000

Right	25	25	25		20
Left	 	40	40	30		25

Bone conduction testing reportedly revealed the following 
speech reception thresholds:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	5	-5	0		5
Left	 	5	-5	10		10

Converted to ANSI units the results would be as follows:

Hertz	500	1,000	2,000	3,000	4,000	Average

Right	20	5	10		10
Left	 	20	5	20		15

These examinations were interpreted as showing an average 
speech reception threshold of 12 decibels in the right ear 
with 100 percent discrimination ability, and a threshold of 
26 decibels in the left ear with 96 percent discrimination 
ability.  

In a statement dated in February 1966, the veteran's mother 
reported that during service, the veteran wrote about having 
ear trouble that occurred while he was out on maneuvers.  She 
reported that he was treated at the dispensary but did not 
get good results.  She also reported that there was nothing 
wrong with the veteran's hearing at the time of enlistment.  

In a statement dated in February 1966, a former employer of 
the veteran reported that he had known the veteran's family 
for thirty years.  He reported that he had employed the 
veteran in 1962 and 1963 and that he and his wife notice that 
in carrying on a conversation at the dinner table, if the 
veteran had his eyes on his plate, he would completely miss 
what had been said.  

In a statement dated in February 1966, a fellow soldier 
reported that he and the veteran served during the winter of 
1961 to 1962 in West Germany.  He reported that while on 
maneuvers, the veteran was pulled from the field and treated 
for bleeding ears.  He related ported that on one occasion, 
while sleeping in the snow, the veteran's ears had started 
bleeding.  

The evidence received since the July 1966 Board decision is 
as follows:

VA outpatient treatment records dated in June 1966 show that 
the veteran was diagnosed with a cyst, epidermal inclusion, 
skin, left auditory canal.  In that same month the veteran 
underwent left tympanoplasty.  He reportedly tolerated that 
procedure well.  

A VA hospitalization report dated in November 1966 shows that 
the veteran underwent right tympanoplasty.  He was reported 
to have also tolerated that procedure well.  

Private medical records dated in October 1998 from Ear, Nose, 
and Throat Consultants of Nevada contained diagnoses of mild 
to severe mixed hearing loss, both ears and normal middle ear 
pressure with tympanic hypermobility, both ears.  

The veteran was accorded a personal hearing in February 1999.  
At that time, he testified that he did not have a significant 
ear infection prior to service.  He testified that the only 
recollection he had of pertinent disability prior to service 
was in grade school, he had only experienced slight ear 
drainage.  He testified that following service he could not 
pass the physical examinations for the Fire or Police 
Departments due to his ears.  The veteran reported that his 
hearing deteriorated to the point that he had two surgeries 
in 1966 which were recommended by his employer.  

Pertinent Law and Regulation

Once a claim for service connection has been denied by a 
decision of the
Board, that determination is final.  New and material 
evidence must be presented to reopen the case prior to 
further consideration of the claim.  See 38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that VA is 
required to review for its newness and materiality the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, the last final disallowance of the claim is 
the July 1966 Board decision. 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  Therefore, the 
Board must review, in light of the applicable law and 
regulations regarding finality, the additional evidence 
submitted since our previous decision disallowing the 
veteran's claim in July 1966.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well- grounded pursuant to 38 U.S.C.A. § 
5107(a).  Third, if the claim is well grounded, the case will 
be decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.
 
Thirty-eight U.S.C.A. § 5108 provides that "[I]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the secretary shall reopen 
the claim and review the former disposition of the claim." 

"New and material evidence" is defined as "evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (1998).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed.Cir. 1998).  The United Stated Court of Appeals for the 
Federal Circuit, interpreted the provisions of 38 C.F.R. 
§ 3.156, to mean that new and material evidence is evidence 
that creates a complete record for reviewing the claim.

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The Court has clarified that intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation.  Rather there must be a permanent 
increase in the underlying disability.  Hunt v. Derwinski, 1 
Vet.App. 292, 297 (1991).  Moreover, the usual effects of 
surgery performed to ameliorate a condition incurred before 
service, including poorly functioning parts, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. 3.306(b)(1). 

Analysis-Otitis Media with Perforated Tympanic Membranes

The evidence of record at the time of the Board's July 1966 
decision showed that otitis media and scarring of the 
tympanic membranes were noted on the examination for 
enlistment into service.  The evidence also showed findings 
of otitis media subsequent to service.  The Board found that 
the disability had pre-existed service and not been 
aggravated.

The evidence added to the record since the July 1966 
decision, includes the VA outpatient and hospital records 
showing additional treatment for otitis proximate to the time 
of the Board's decision.  This evidence merely confirms, the 
previously considered evidence showing otitis media after 
service.  As such it is cumulative.  The veteran's testimony, 
essentially restates previously considered contentions it too 
is cumulative.  The recent private treatment records contain 
no findings referable to current otitis or tympanic membrane 
perforation.  This evidence is not new and material because 
it is not probative.  None of the evidence shows aggravation 
of the pre-existing disability during service.  Accordingly, 
the Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
otitis media with perforated tympanic membranes.

New and Material Analysis-Hearing Loss

Subsequent to the Board's 1966 decision, VA adopted the 
provisions of 38 C.F.R. § 3.385 (1998) defining hearing loss 
as a disability for VA purposes.  That regulation is as 
follows:

Hearing will be considered to be a 
disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds 
for at least three of these frequencies 
are 26 decibels or greater; or when 
speech recognition thresholds using the 
Maryland CNC Test are less than 94 
percent.

The Court, in a decision issued subsequent to the Board's 
July 1966 decision essentially held that the threshold for 
normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The application of the provisions of 38 C.F.R. § 3.385 to the 
veteran's case would require a somewhat different analysis 
than that applied by the Board in its 1966 decision.  The 
Board held that the veteran had pre-existing hearing loss in 
both ears.  While applying the provisions of § 3.385 to the 
veteran's case, shows that he did not have right ear hearing 
loss as a disability either on service entrance or 
separation.  Similarly the findings on the VA examination in 
September 1965 failed to disclose hearing loss disability in 
the right ear.  

The Court has held that a change in law can itself constitute 
new and material evidence.  Akins v. Derwinski, 1 Vet. App 
228, 230 (1991).  In some circumstances a liberalizing law or 
regulation can serve as the basis for reopening a previously 
denied claim.  Spencer v. Brown, 4 Vet. App. 283 (1993), 
aff'd 17 F. 3d 368 (Fed. Cir. 1994); but cf. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998) (holding that a change in an 
evidentiary presumption does not constitute new and material 
evidence or a new basis for adjudication of the claim under 
Spencer).  

In the instant case, the newly obtained VA and private 
treatment records, together with the change to the 
regulations, which requires a somewhat different analysis, 
are so significant that they must be considered in order to 
fairly adjudicate the claim.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
the claim for service connection for bilateral hearing loss.

Well Grounded Claim

Pertinent Law and Regulations

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet.App. 507, 509 
(1997).  The determination of whether a claim is well 
grounded is a matter of law that this Court reviews de novo. 
See 38 U.S.C. § 7261(a)(1); Robinette v. Brown, 8 Vet.App. 
69, 74 (1995).  The Court has held that for a claim to be 
well grounded, it must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible." Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992) (quoting 38 U.S.C. § 
5107(a)). A well-grounded claim generally requires (1) 
medical evidence (diagnosis) of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence of a nexus between an in-service 
injury or disease and the current disability (medical 
evidence). See Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of a well-grounded claim 
set forth in Caluza).

Where the determinative issue involves medical causation, 
competent medical evidence is required for the claim to be 
well grounded.  See Grivois v. Brown, 6 Vet.App. 136 (1994).

In addition to the presumption of soundness contained in 38 
U.S.C.A. § 1111, discussed above, and 38 U.S.C.A. § 1153, 
containing the general provisions referable to pre-existing 
disability and aggravation, the Secretary has implemented 
these statutes with 38 C.F.R. § 3.306, which provides:

(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service. The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

38 C.F.R. § 3.306.

Analysis

Right Ear Hearing Loss

In the instant case, applying the provisions of 38 C.F.R. 
§ 3.385, the veteran's service medical records do not show 
hearing loss as a disability upon entrance or separation from 
service.

While there is competent evidence of current right ear 
hearing loss, in the form of the private audiology 
examination conducted in October 1998, there is no competent 
evidence of a nexus between the current right ear hearing 
loss and service.  The veteran has reported that his right 
ear hearing loss is related to service. Hearing loss for VA 
purposes is strictly defined on the basis of testing results.  
38 C.F.R. § 3.385.  The veteran could not say that he had 
hearing loss, in the absence of testing, which met the 
requirements of § 3.385, or that the hearing loss he 
experienced after service which was recently diagnosed is 
related to service. 

There is no medical opinion of record attributing right ear 
hearing loss to the veteran's active service.  As noted 
above, generally speaking, lay persons are not competent to 
offer evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence of 
record reflects documentation of mild to severe hearing loss 
in 1998, many years following service discharge.  When the 
veteran was accorded a general medical examination by VA in 
September 1965, right ear hearing loss pursuant to current VA 
regulations was not shown.  

Thus, since the veteran has not presented competent medical 
evidence of a nexus between current right ear hearing loss 
and service, his claim for this disorder must be denied as 
not well grounded.

Left Ear Hearing Loss

The veteran's left ear hearing loss was noted on the 
examination when he was accepted for service.  Therefore, the 
presumption of soundness at service entrance is not for 
application.  38 U.S.C.A. § 1111 (West 1991).  There is no 
dispute that left ear hearing loss pre-existed service.

The Court has recently held that in order for a claim for 
service connection for a pre-existing condition to be well 
grounded, there must be competent evidence that the condition 
underwent a permanent increase in severity during service.  
Maxson v. West, No. 97-1683 (U.S. Vet. App. July 6, 1999).

In this case the hearing thresholds reported at separation 
from service were higher than those reported on the 
examination for service entrance.  Thus there is competent 
evidence of an increase in the severity of the preexisting 
disability during service.  There is also competent evidence 
of current disability, as shown in the report of the private 
audiology examination in October 1998.  In short, there is 
competent evidence of each element necessary for well-
grounded claim for service connection based on aggravation of 
a pre-existing disability.  The Board, therefore, concludes 
that the claim is well grounded.

Under the provisions of 38 C.F.R. § 3.306(b), amended in 1992 
to include peacetime veterans, clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  There is no evidence in this case 
to rebut the presumption of aggravation.  Therefore, the 
Board concludes that the evidence is in favor of the grant of 
service connection for left ear hearing loss.


ORDER

New and material evidence having not been submitted, the 
claim for service connection for bilateral chronic otitis 
media with perforated tympanic membranes is not reopened.

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

